Per Curiam.
By decision dated September 30, 2010, this Court suspended respondent from the practice of law for a period of one year (Matter of Rosenberg, 76 AD3d 1168 [2010]), which suspension remains in effect.
Respondent admits to professional misconduct as charged and specified in a March 2011 petition, which involved having converted funds received on behalf of a client in a single instance and having failed to remit client property in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rules 1.15 (a) and (c) (4) and 8.4 (c), (d) and (h). The conduct giving rise to the charges occurred prior to the order suspending respondent from the practice of law. We have heard respondent in mitigation, the circumstances of which are similar to those we previously considered (Matter of Rosenberg, supra). Respondent has offered to make restitution to the client.
Under the particular circumstances presented, we extend respondent’s current suspension for three years. We also direct respondent to make monetary restitution to the First National Bank of Omaha in the amount of $3,900 pursuant to Judiciary Law § 90 (6-a).
Peters, J.P, Spain, Kavanagh and Egan Jr., JJ., concur. Ordered that respondent is found guilty of the professional *1138misconduct as set forth in the petition of charges; and it is further
Ordered that respondent’s suspension is extended for a period of three years, effective immediately, and until further order of this Court; and it is further
Ordered that respondent is hereby directed to make monetary restitution pursuant to Judiciary Law § 90 (6-a) in the amount of $3,900 to First National Bank of Omaha; and it is further
Ordered that, for the period of suspension, respondent is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further
Ordered that respondent shall continue to comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).